DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 & 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2009252881A hereafter referred to as Aoki.
In regards to claim 1, Aoki discloses
An electrolytic capacitor comprising a capacitor element, the capacitor element including: an anode body (1 – fig. 1; [0016]); a dielectric layer (2 – fig. 1; [0015]) covering at least a part of the anode body; a solid electrolyte layer (3 – fig. 1; [0020]) covering at least a part of the dielectric layer; and a cathode lead-out layer (4-5 & 11 – fig. 1; [0018]) covering at least a part of the solid electrolyte layer, 
the cathode lead-out layer including: 
a carbon layer (4 – fig. 1; [0018]) covering at least a part of the solid electrolyte layer, 
a first metal layer (110 – fig. 1; [0023]) covering at least a part of the carbon layer, and 
a second metal layer (5 – fig. 1; [0018]) covering at least a part of the first metal layer, wherein: 
the first metal layer contains first metal particles ([0017]), 
the second metal layer contains second metal particles and a second binder resin ([0019]), and 
the first metal layer contains no binder resin , or contains a first binder resin at a volume proportion smaller than a volume proportion of the second binder resin in the second metal layer ([0019] & [0023]).  

In regards to claim 2, Aoki discloses
The electrolytic capacitor according to claim 1, wherein a volume proportion of the first metal particles in the first metal layer is greater than a volume proportion of the second metal particles in the second metal layer ([0019] & [0023]).    

In regards to claim 3, Aoki discloses
An electrolytic capacitor comprising a capacitor element, the capacitor element including: an anode body (1 – fig. 1; [0016]); a dielectric layer (2 – fig. 1; [0015]) covering at least a part of the anode body; a solid electrolyte layer (3 – fig. 1; [0020]) covering at least a part of the dielectric layer; and a cathode lead-out layer (4-5 & 11 – fig. 1; [0018]) covering at least a part of the solid electrolyte layer, 
the cathode lead-out layer including: 
a carbon layer (4 – fig. 1; [0018]) covering at least a part of the solid electrolyte layer, 
a first metal layer (110 – fig. 1; [0023]) covering at least a part of the carbon layer, and 
a second metal layer (5 – fig. 1; [0018]) covering at least a part of the first metal layer, wherein: 
the first metal layer contains first metal particles ([0023]), 
the second metal layer contains second metal particles ([0019]), and 


In regards to claim 4, Aoki discloses
The electrolytic capacitor according to claim 3, wherein: the second metal layer further contains a second binder resin, and the first metal layer contains no binder resin, or contains a first binder resin at a volume proportion smaller than a volume proportion of the second binder resin in the second metal layer ([0019] & [0023]).    

In regards to claim 5, Aoki discloses
The electrolytic capacitor according to claim 1, wherein an area of the second metal layer is larger than an area of the first metal layer (fig. 1).  

In regards to claim 6, Aoki discloses
The electrolytic capacitor according to according to claim 1, wherein an average particle size of the first metal particles is smaller than an average particle size of the second metal particles ([0019] & [0023]).     

In regards to claim 7, Aoki discloses
An electrolytic capacitor comprising a capacitor element, the capacitor element including: an anode body (1 – fig. 1; [0016]); a dielectric layer (2 – fig. 1; [0015]) covering at least a part of the anode body; a solid electrolyte layer (3 – fig. 1; [0020]) 
the cathode lead-out layer including: 
a carbon layer (4 – fig. 1; [0018]) covering at least a part of the solid electrolyte layer, 
a first metal layer (110 – fig. 1; [0023]) covering at least a part of the carbon layer, and 
a second metal layer (5 – fig. 1; [0018]) covering at least a part of the first metal layer, wherein: 
the first metal layer contains first metal particles ([0023]), 
the second metal layer contains second metal particles ([0019]), the second metal layer covers at least a part of a periphery of the first metal layer (fig. 1), and 
an average particle size of the first metal particles is smaller than an average particle size of the second metal particles ([0023] & [0019]).  

In regards to claim 11, Aoki discloses
The electrolytic capacitor according to claim 1, wherein the first metal particles contain silver, and the second metal particles contain silver ([0019] & [0023]).  

In regards to claim 12, Aoki discloses
The electrolytic capacitor according to claim 1, wherein an average particle size of the first metal particles is more than or equal to 1 nm and less than or equal to 1 µm ([0023]).  

In regards to claim 13, Aoki discloses
The electrolytic capacitor according to claim 1, wherein at least a part of the first metal particles in the first metal layer are sintered with each other ([0019] & [0023] – the drying temperature of the second metal layer will cause at least a part of the first metal particles in the first metal layer to be sintered).      

In regards to claim 14, Aoki discloses
A method for producing an electrolytic capacitor, comprising the steps of: 
forming a dielectric layer to cover at least a part of an anode body ([0015]); 
forming a solid electrolyte layer to cover at least a part of the dielectric layer ([0016]); 
adhering a carbon paste to at least a part of the solid electrolyte layer to form a carbon layer ([0016]); 
adhering a first metal paste to at least a part of the carbon layer ([0023]); and 
adhering a second metal paste to cover at least a part of the first metal paste ([0019]), wherein:
 the first metal paste contains first metal particles ([0023]), 
the second metal paste contains second metal particles and a second binder resin ([0019]), and 
the first metal paste contains no binder resin, or contains a first binder resin in a mass proportion in a solid content of the first metal paste smaller than a mass 

In regards to claim 15, Aoki discloses
A method for producing an electrolytic capacitor, comprising the steps of: 
forming a dielectric layer to cover at least a part of an anode body ([0015]); 
forming a solid electrolyte layer to cover at least a part of the dielectric layer ([0016]); 
adhering a carbon paste to at least a part of the solid electrolyte layer to form a carbon layer ([0016]); 
adhering a first metal paste to at least a part of the carbon layer ([0023]); and 
adhering a second metal paste to cover at least a part of the first metal paste ([0019]), wherein:
the first metal paste contains first metal particles ([0023]), 
the second metal paste contains second metal particles ([0019]), 
an average particle size of the first metal particles is smaller than an average particle size of the second metal particles ([0019] & [0023]), and 
the second metal paste is adhered to cover at least a part of a periphery of the first metal paste (fig. 1; [0019]).  

In regards to claim 16, Aoki discloses
The electrolytic capacitor according to claim 3, wherein an area of the second metal layer is larger than an area of the first metal layer (seen in fig. 1).  

In regards to claim 17, Aoki discloses
The electrolytic capacitor according to claim 3, wherein an average particle size of the first metal particles is smaller than an average particle size of the second metal particles ([0019] & [0023]).  

Claim(s) 1-4, 6-7, 11-12, 14-15, & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2003173937A hereafter referred to as Kondo.
In regards to claim 1, Kondo discloses
An electrolytic capacitor comprising a capacitor element, the capacitor element including: an anode body (1 – fig. 3; [0020]); a dielectric layer (2 – fig. 3; [0020]) covering at least a part of the anode body; a solid electrolyte layer (3 – fig. 3; [0020]) covering at least a part of the dielectric layer; and a cathode lead-out layer (10 – fig. 3; [0020]) covering at least a part of the solid electrolyte layer, 
the cathode lead-out layer including: 
a carbon layer (11 – fig. 1; [0014]) covering at least a part of the solid electrolyte layer, 
a first metal layer (12 – fig. 1; [0014]) covering at least a part of the carbon layer, and 
a second metal layer (13 – fig. 1; [0014]) covering at least a part of the first metal layer, wherein: 
the first metal layer contains first metal particles ([0014]), 

the first metal layer contains no binder resin, or contains a first binder resin at a volume proportion smaller than a volume proportion of the second binder resin in the second metal layer ([0036-0038]).  

In regards to claim 2, Kondo discloses
The electrolytic capacitor according to claim 1, wherein a volume proportion of the first metal particles in the first metal layer is greater than a volume proportion of the second metal particles in the second metal layer ([0036-0038]).   

In regards to claim 3, Kondo discloses
An electrolytic capacitor comprising a capacitor element, the capacitor element including: an anode body (1 – fig. 3; [0020]); a dielectric layer (2 – fig. 3; [0020]) covering at least a part of the anode body; a solid electrolyte layer (3 – fig. 3; [0020]) covering at least a part of the dielectric layer; and a cathode lead-out layer (10 – fig. 3; [0020]) covering at least a part of the solid electrolyte layer, 
the cathode lead-out layer including: 
a carbon layer (11 – fig. 1; [0014]) covering at least a part of the solid electrolyte layer, 
a first metal layer (12 – fig. 1; [0014]) covering at least a part of the carbon layer, and 

the first metal layer contains first metal particles ([0036-0038]), 
the second metal layer contains second metal particles ([0036-0038]), and 
a volume proportion of the first metal particles in the first metal layer is greater than a volume proportion of the second metal particles in the second metal layer ([0036-0038]).   

In regards to claim 4, Kondo discloses
The electrolytic capacitor according to claim 3, wherein: the second metal layer further contains a second binder resin, and the first metal layer contains no binder resin, or contains a first binder resin at a volume proportion smaller than a volume proportion of the second binder resin in the second metal layer ([0036-0038]).  

In regards to claim 6, Kondo discloses
The electrolytic capacitor according to according to claim 1, wherein an average particle size of the first metal particles is smaller than an average particle size of the second metal particles ([0036-0038]).  

In regards to claim 7, Kondo discloses
An electrolytic capacitor comprising a capacitor element, the capacitor element including: an anode body (1 – fig. 3; [0020]); a dielectric layer (2 – fig. 3; [0020]) covering at least a part of the anode body; a solid electrolyte layer (3 – fig. 3; [0020]) 
the cathode lead-out layer including: 
a carbon layer (11 – fig. 1; [0014]) covering at least a part of the solid electrolyte layer, 
a first metal layer (12 – fig. 1; [0014]) covering at least a part of the carbon layer, and 
a second metal layer (13 – fig. 1; [0014]) covering at least a part of the first metal layer, wherein: 
the first metal layer contains first metal particles ([0036-0038]), 
the second metal layer contains second metal particles ([0036-0038]), the second metal layer covers at least a part of a periphery of the first metal layer (fig. 1-3; [0036-0038]), and 
an average particle size of the first metal particles is smaller than an average particle size of the second metal particles ([0036-0038]).  

In regards to claim 11, Kondo discloses
The electrolytic capacitor according to claim 1, wherein the first metal particles contain silver, and the second metal particles contain silver ([0036-0038]).  

In regards to claim 12, Kondo discloses


In regards to claim 14, Kondo discloses
A method for producing an electrolytic capacitor, comprising the steps of: 
forming a dielectric layer (2 – fig. 3; [0020]) to cover at least a part of an anode body (1 – fig. 3; [0020]); 
forming a solid electrolyte layer (3 – fig. 3; [0020]) to cover at least a part of the dielectric layer; 
adhering a carbon paste (11 – fig. 1; [0014]) to at least a part of the solid electrolyte layer to form a carbon layer; 
adhering a first metal paste (12 – fig. 1; [0014]) to at least a part of the carbon layer; and 
adhering a second metal paste (13 – fig. 1; [0014]) to cover at least a part of the first metal paste, wherein:
 the first metal paste contains first metal particles ([0036-0038]), 
the second metal paste contains second metal particles and a second binder resin ([0036-0038]), and 
the first metal paste contains no binder resin, or contains a first binder resin in a mass proportion in a solid content of the first metal paste smaller than a mass proportion of the second binder resin in a solid content of the second metal paste ([0036-0038]).  

In regards to claim 15, Kondo discloses
A method for producing an electrolytic capacitor, comprising the steps of: 
forming a dielectric layer (2 – fig. 3; [0020]) to cover at least a part of an anode body (1 – fig. 3; [0020]); 
forming a solid electrolyte layer (3 – fig. 3; [0020]) to cover at least a part of the dielectric layer; 
adhering a carbon paste (11 – fig. 1; [0014]) to at least a part of the solid electrolyte layer to form a carbon layer; 
adhering a first metal paste (12 – fig. 1; [0014]) to at least a part of the carbon layer; and 
adhering a second metal paste (13 – fig. 1; [0014]) to cover at least a part of the first metal paste, wherein:
the first metal paste contains first metal particles ([0036-0038]), 
the second metal paste contains second metal particles ([0036-0038]), 
an average particle size of the first metal particles is smaller than an average particle size of the second metal particle ([0036-0038])s, and 
the second metal paste is adhered to cover at least a part of a periphery of the first metal paste (fig. 1; [0036-0038]).  

In regards to claim 17, Kondo discloses
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5, 7-10, 16, & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20120051986A hereafter referred to as Choi in view of Kondo.
In regards to claim 1,
Choi ‘788 discloses an electrolytic capacitor comprising a capacitor element, the capacitor element including: an anode body (210 – fig. 2; [0049]); a dielectric layer 
the cathode lead-out layer including: 
a carbon layer (230 – fig. 2; [0053]) covering at least a part of the solid electrolyte layer, 
a first metal layer (240 – fig. 2; [0054]) covering at least a part of the carbon layer, and 
a second metal layer (250 – fig. 2; [0058]) covering at least a part of the first metal layer.  Choi ‘788 fails to explicitly disclose  the first metal layer contains first metal particles, the second metal layer contains second metal particles and a second binder resin, and the first metal layer contains no binder resin, or contains a first binder resin at a volume proportion smaller than a volume proportion of the second binder resin in the second metal layer.  

Kondo discloses an electrolytic capacitor comprising a capacitor element, the capacitor element including: an anode body (1 – fig. 3; [0020]); a dielectric layer (2 – fig. 3; [0020]) covering at least a part of the anode body; a solid electrolyte layer (3 – fig. 3; [0020]) covering at least a part of the dielectric layer; and a cathode lead-out layer (10 – fig. 3; [0020]) covering at least a part of the solid electrolyte layer, 
the cathode lead-out layer including: 
a carbon layer (11 – fig. 1; [0014]) covering at least a part of the solid electrolyte layer, 

a second metal layer (13 – fig. 1; [0014]) covering at least a part of the first metal layer, wherein: 
the first metal layer contains first metal particles ([0014]), 
the second metal layer contains second metal particles and a second binder resin ([0014]), and 
the first metal layer contains no binder resin, or contains a first binder resin at a volume proportion smaller than a volume proportion of the second binder resin in the second metal layer ([0036-0038]).  

It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to form the silver paste layer of Choi using the dual layer structure taught by Kondo to obtain a capacitor wherein the ESR is decrease.

In regards to claim 3,
Choi ‘788 discloses an electrolytic capacitor comprising a capacitor element, the capacitor element including: an anode body (210 – fig. 2; [0049]); a dielectric layer covering at least a part of the anode body ([0051]); a solid electrolyte layer covering at least a part of the dielectric layer ([0052]); and a cathode lead-out layer covering at least a part of the solid electrolyte layer, 
the cathode lead-out layer including: 

a first metal layer (240 – fig. 2; [0054]) covering at least a part of the carbon layer, and 
a second metal layer (250 – fig. 2; [0058]) covering at least a part of the first metal layer.  Choi ‘788 fails to explicitly disclose the first metal layer contains first metal particles, the second metal layer contains second metal particles, and a volume proportion of the first metal particles in the first metal layer is greater than a volume proportion of the second metal particles in the second metal layer.  

Kondo discloses an electrolytic capacitor comprising a capacitor element, the capacitor element including: an anode body (1 – fig. 3; [0020]); a dielectric layer (2 – fig. 3; [0020]) covering at least a part of the anode body; a solid electrolyte layer (3 – fig. 3; [0020]) covering at least a part of the dielectric layer; and a cathode lead-out layer (10 – fig. 3; [0020]) covering at least a part of the solid electrolyte layer, 
the cathode lead-out layer including: 
a carbon layer (11 – fig. 1; [0014]) covering at least a part of the solid electrolyte layer, 
a first metal layer (12 – fig. 1; [0014]) covering at least a part of the carbon layer, and 
a second metal layer (13 – fig. 1; [0014]) covering at least a part of the first metal layer, wherein: 
the first metal layer contains first metal particles ([0036-0038]), 

a volume proportion of the first metal particles in the first metal layer is greater than a volume proportion of the second metal particles in the second metal layer ([0036-0038]).   

It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to form the silver paste layer of Choi using the dual layer structure taught by Kondo to obtain a capacitor wherein the ESR is decrease.

In regards to claim 5,
The combination further discloses wherein an area of the second metal layer is larger than an area of the first metal layer (fig. 2, [0054] of Choi ‘788 & [0034] of Kondo).  

In regards to claim 7,
Choi ‘788 discloses an electrolytic capacitor comprising a capacitor element, the capacitor element including: an anode body (210 – fig. 2; [0049]); a dielectric layer covering at least a part of the anode body ([0051]); a solid electrolyte layer covering at least a part of the dielectric layer ([0052]); and a cathode lead-out layer covering at least a part of the solid electrolyte layer, 
the cathode lead-out layer including: 
a carbon layer (230 – fig. 2; [0053]) covering at least a part of the solid electrolyte layer, 

a second metal layer (250 – fig. 2; [0058]) covering at least a part of the first metal layer.  Choi ‘788 fails to explicitly disclose the first metal layer contains first metal particles, the second metal layer contains second metal particles, the second metal layer covers at least a part of a periphery of the first metal layer, and an average particle size of the first metal particles is smaller than an average particle size of the second metal particles.  

Kondo discloses an electrolytic capacitor comprising a capacitor element, the capacitor element including: an anode body (1 – fig. 3; [0020]); a dielectric layer (2 – fig. 3; [0020]) covering at least a part of the anode body; a solid electrolyte layer (3 – fig. 3; [0020]) covering at least a part of the dielectric layer; and a cathode lead-out layer (10 – fig. 3; [0020]) covering at least a part of the solid electrolyte layer, 
the cathode lead-out layer including: 
a carbon layer (11 – fig. 1; [0014]) covering at least a part of the solid electrolyte layer, 
a first metal layer (12 – fig. 1; [0014]) covering at least a part of the carbon layer, and 
a second metal layer (13 – fig. 1; [0014]) covering at least a part of the first metal layer, wherein: 
the first metal layer contains first metal particles ([0036-0038]), 

an average particle size of the first metal particles is smaller than an average particle size of the second metal particles ([0036-0038]).  

It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to form the silver paste layer of Choi using the dual layer structure taught by Kondo to obtain a capacitor wherein the ESR is decrease.

In regards to claim 8,
The combination further discloses wherein the second metal layer covers an entirety of the first metal layer (fig. 2, [0054] of Choi ‘788 & [0034] of Kondo).   

In regards to claim 9,
The combination further discloses wherein a part of the carbon layer is in contact with the second metal layer, the part of the carbon layer being disposed on an edge portion of the anode body (fig. 2, [0054] of Choi ‘788 & [0034] of Kondo).  

In regards to claim 10,
The combination further discloses wherein a part of the carbon layer is not covered with the first metal layer, the part of the carbon layer being disposed on an edge portion of the anode body (fig. 2, [0054] of Choi ‘788 & [0034] of Kondo).  

In regards to claim 16,
The combination further discloses wherein an area of the second metal layer is larger than an area of the first metal layer (fig. 2, [0054] of Choi ‘788 & [0034] of Kondo).    

In regards to claim 18,
The combination further discloses wherein the second metal layer covers an entirety of the first metal layer (fig. 2, [0054] of Choi ‘788 & [0034] of Kondo).    

In regards to claim 19,
The combination further discloses wherein the second metal layer covers an entirety of the first metal layer (fig. 2, [0054] of Choi ‘788 & [0034] of Kondo).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090161299 – fig. 1; [0019]		US 4,166,286 – fig. 2; C2:L24-32		JP2005086125A – fig. 1; abstract

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848